                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19        PageID.1   Page 1 of 11




                                                                                       UNITED STATES DISTRICT COURT
                                                                                   IN THE EASTERN DISTRICT OF MICHIGAN
                                                                                            SOUTHERN DIVISION


                                                                  CORNELIUS BERRY and
                                                                  CASSANDRA BERRY,

                                                                        Plaintiffs,                         Case No.
                                                                                                            Hon.
                                                                  v.

                                                                  DEUTSCHE BANK NATIONAL
                                                                  TRUST COMPANY, AS TRUSTEE
                                                                  FOR GSAA HOME EQUITY TRUST
                                                                  2006-17; TIMOTHY CHERVENAK;
                                                                  PHH MORTGAGE; and OCWEN
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                  LOAN SERVICING, LLC,

                                                                        Defendants.


                                                                                              NOTICE OF REMOVAL

                                                                        Defendant Deutsche Bank National Trust Company, as Trustee for GSAA

                                                                  Home Equity Trust 2006-17, Asset-Backed Certificates Series 2006-17 (the

                                                                  “Trustee”)1 and Defendant PHH Mortgage Corporation (PHH),2 successor by

                                                                  merger to Defendant Ocwen Loan Servicing, LLC (“OLS”) (collectively,

                                                                  “Defendants”), through their counsel, give notice that the above-captioned action is

                                                                  removed from the Macomb County Circuit Court to the United States District

                                                                        Improperly named as: “Deutsche Bank National Trust Company, as Trustee
                                                                        1


                                                                  for GSAA Home Equity Trust 2006-17.”
                                                                        2
                                                                            Improperly named as: “PHH Mortgage.”
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19        PageID.2      Page 2 of 11




                                                                  Court for the Eastern District of Michigan. In support of removal, Defendants state

                                                                  as follows:

                                                                        1.      On or about June 3, 2019, Plaintiffs filed a Complaint against

                                                                  Defendants in Macomb County Circuit Court, where it was assigned Case No.

                                                                  2019-000293-AV.

                                                                        2.      On or about June 11, 2019, PHH received a copy of the Complaint

                                                                  from its foreclosure counsel. Copies of all process, pleadings, and orders from the

                                                                  state court action, received by Defendants, are attached as Exhibit A.

                                                                        3.      This Notice of Removal is timely under 28 U.S.C. § 1446(b).
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                  Defendants file this Notice of Removal, which sets forth the claims for relief upon

                                                                  which this removal is based, within thirty (30) days of receipt of a copy of the

                                                                  Complaint.

                                                                        4.      Upon information and belief, Timothy Chervenak (“Chervenak”) has

                                                                  not been served; thus his consent is not required for removal. See Brierly v.

                                                                  Alusuisse Flexible Packaging, Inc., 184 F. 3d 527, 533 n.3 (6th Cir. 1999) (“The

                                                                  rule of unanimity requires that in order for a notice of removal to be properly

                                                                  before the court, all defendants who have been served or otherwise properly joined

                                                                  in the action must either join in the removal, or file a written consent to the

                                                                  removal.”). Moreover, even if he had been served, Chervenak’s consent would be




                                                                                                            2
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19           PageID.3    Page 3 of 11




                                                                  unnecessary because he has been fraudulently joined for the reasons set forth

                                                                  below. See Chambers v. HSBC Bank USA, N.A., 769 F.3d 560 (6th Cir. 2015).

                                                                         5.     Diversity of Citizenship. This is a civil action over which this Court

                                                                  has diversity jurisdiction pursuant to 28 U.S.C. § 1332. The alleged value of

                                                                  Plaintiffs’ claims are in excess of $75,000, exclusive of interest, costs, and

                                                                  attorneys’ fees, as set forth more fully below. Further, this action is between

                                                                  citizens of different states:

                                                                                a.     Plaintiffs are Citizens of Michigan. For purposes of diversity

                                                                                       jurisdiction, a person is a citizen of the state in which he or she
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                       is domiciled. See Newman-Green, Inc. v. Alfonzo-Larrain, 490

                                                                                       U.S. 826, 828 (1989). “[D]omicile is established by physical

                                                                                       presence in a place in connection with a certain state of mind

                                                                                       concerning one’s intent to remain there.” Mississippi Band of

                                                                                       Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).

                                                                                       Defendants are informed and believe that Plaintiffs are

                                                                                       domiciled in, and are citizens of, the State of Michigan.

                                                                                       Plaintiffs allege they are residents of Macomb Township, in the

                                                                                       State of Michigan. See Ex. A, Complaint. Therefore, Plaintiffs

                                                                                       are domiciled in the State of Michigan and are citizens of

                                                                                       Michigan for purposes of diversity jurisdiction.



                                                                                                              3
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19         PageID.4    Page 4 of 11




                                                                              b.     PHH is a Citizen of New Jersey:           PHH is a New Jersey

                                                                                     corporation with its principal place of business in New Jersey.

                                                                                     “For purposes of determining diversity jurisdiction, a

                                                                                     corporation is a citizen of two states: (1) its state of

                                                                                     incorporation; and (2) the state of its principal place of

                                                                                     business.” Freeman v. Unisys Corp., 870 F. Supp. 169, 172

                                                                                     (E.D. Mich. 1994) (citing 28 U.S.C. § 1332(c)). Thus, PHH is

                                                                                     a citizen of New Jersey for diversity purposes.3

                                                                              c.     The Trustee Is A Citizen Of California: The Trustee is a
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                     national banking association with its main office in California.

                                                                                     For diversity purposes, a national banking association is

                                                                                     deemed a citizen of the state designated in its articles of

                                                                                     association as its main office. Wachovia Bank, N.A. v. Schmidt,

                                                                                     546 U.S. 303 (2006) (citing 28 U.S.C. § 1348). Accordingly,

                                                                                     the Trustee is a citizen of California for diversity purposes.


                                                                        3
                                                                          OLS, a named Defendant and the subject mortgage loan’s prior servicer,
                                                                  merged into PHH, the loan’s current servicer, on June 1, 2019. Therefore, OLS’
                                                                  citizenship – the U.S. Virgin Islands – is irrelevant. See 13F Charles A. Wright et
                                                                  al., Federal Practice and Procedure § 3623 (3d ed. 2009) (“When two or more
                                                                  corporations merge the citizenship question arises, but the answer comes much
                                                                  more easily than in the dissolution context. The cases seem to be in agreement that
                                                                  the citizenship of the surviving entity is controlling; the citizenship of the
                                                                  predecessor company becomes irrelevant.”).


                                                                                                             4
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19       PageID.5    Page 5 of 11




                                                                              d.    Chervenak is fraudulently joined.             For purposes of

                                                                                    determining diversity jurisdiction, only the citizenship of

                                                                                    properly joined defendants is considered. 28 U.S.C. § 1441(b).

                                                                                    The Sixth Circuit “has recognized that fraudulent joinder of

                                                                                    non-diverse defendants will not defeat removal on diversity

                                                                                    grounds.” Coyne v. American Tobacco Co., 183 F.3d 488, 493

                                                                                    (6th Cir. 1999).     Chervenak is a citizen of the State of

                                                                                    Michigan. But as discussed below, the Court should disregard

                                                                                    his citizenship for purposes of determining diversity because
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                    Chervenak has been fraudulently joined in this action. See

                                                                                    Navarro Savings Assn. v. Lee, 446 U.S. 458, 461 (1980); Coyne

                                                                                    v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999). Thus,

                                                                                    for purposes of determining diversity jurisdiction, Chervenak is

                                                                                    properly disregarded.

                                                                              e.    Thus, complete diversity exists because Plaintiffs are citizens of

                                                                                    Michigan, whereas PHH is a citizen of New Jersey and the

                                                                                    Trustee is a citizen of California.

                                                                        6.    Fraudulent Joinder. This Court has diversity jurisdiction pursuant to

                                                                  28 U.S.C. § 1332, notwithstanding the citizenship of Defendant Chervenak.

                                                                  Plaintiffs have not pled a cognizable cause of action against Chervenak, who is an



                                                                                                            5
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19           PageID.6   Page 6 of 11




                                                                  attorney at Trott Law, P.C.        Based on the allegations in the Complaint,

                                                                  Chervenak’s only involvement with Plaintiffs has been as the Trustee’s eviction

                                                                  counsel.   The Michigan Supreme Court has held that “'the public policy of

                                                                  maintaining a vigorous adversary system outweighs the asserted advantages of

                                                                  finding a duty of due care to an attorney's legal opponent.” Casey v. Auto Owners

                                                                  Ins. Co., 273 Mich. App. 388, 402; 729 N.W.2d 277 (2006). Federal courts in this

                                                                  state have found that foreclosure or eviction counsel are the bank’s agents, and that

                                                                  a plaintiff cannot maintain a state-law cause of action against the bank’s agents.

                                                                  See, e.g., Malloy v. PNC Bank, No. 11-12922, 2011 U.S. Dist. LEXIS 109850
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                  (E.D. Mich. Sept. 27, 2011) (the court held plaintiffs could not maintain a cause of

                                                                  action against Trott & Trott, P.C., a professional corporation of attorneys, which

                                                                  served as agent to a bank during foreclosure proceedings) and Yuille v. Trott &

                                                                  Trott, P.C., No. 11-10584, 2011 U.S. Dist. LEXIS 111249 (E.D. Mich. March 30,

                                                                  2011) (observing that “Trott's citizenship is properly disregarded for purposes of

                                                                  determining whether the parties’ citizenships are diverse because Trott was

                                                                  fraudulently joined.”). Here, Chervenak acted solely as the Trustee’s legal agent.

                                                                  Accordingly, the Court should disregard his citizenship for purposes of this Notice

                                                                  of Removal and this Court’s federal diversity jurisdiction.

                                                                               a.    The citizenship of a fraudulently joined party is not considered

                                                                                     when determining diversity of citizenship. Coyne, 183 F.3d at



                                                                                                            6
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19          PageID.7   Page 7 of 11




                                                                                      493. The fraudulent-joinder doctrine applies where the plaintiff

                                                                                      has not asserted a viable cause of action against a joined

                                                                                      defendant. Id.; see also Larroquette v. Cardinal Health 200,

                                                                                      Inc., 466 F.3d 373, 376 (5th Cir. 2006); Morris v. Princess

                                                                                      Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001); Coker v.

                                                                                      Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983).

                                                                               b.     Stated differently, a Court must disregard a non-diverse

                                                                                      defendant when plaintiff has “no colorable claim” against that

                                                                                      defendant under applicable state law. Coyne, 183 F.3d at 493.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                      Whether a party is fraudulently joined is based only upon the

                                                                                      claims as pled in the plaintiff’s complaint. Id. The motive for

                                                                                      joining a non-diverse defendant is irrelevant to the analysis.

                                                                                      Jerome-Duncan, Inc. v. Auto-By-Tel, L.L.C., 176 F.3d 904, 907

                                                                                      (6th Cir. 1999).

                                                                               c.     Since Plaintiffs cannot maintain claims against Chervenak for

                                                                                      acting as the Trustee’s legal counsel, there is no cause of action

                                                                                      plead against him and he has been fraudulently joined.

                                                                        7.     Amount in Controversy. Pursuant to L.R. 81.1(a) and (b) and 28

                                                                  U.S.C. § 1332(a), the amount in controversy exceeds the sum or value of

                                                                  $75,000.00, exclusive of interest, costs, and attorneys’ fees:



                                                                                                             7
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19      PageID.8    Page 8 of 11




                                                                            a.    In the Complaint, Plaintiffs seek injunctive relief and to quiet

                                                                                  title with respect to real property located at 45394 Torch Lake

                                                                                  Drive, in Macomb Township, Michigan (the “Property”).

                                                                            b.    On June 2, 2006, Plaintiffs accepted a $261,200.00 loan (the

                                                                                  “Loan”). Plaintiffs’ obligation to repay the Loan is evidenced

                                                                                  by a note (the “Note”), which was secured by a mortgage

                                                                                  (“Mortgage”) on the Property. (Ex. B, Mortgage).

                                                                            c.    The Mortgage was assigned to the Trustee via a series of

                                                                                  Assignments of Mortgage. (Ex. C, Assignments).
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                            d.    Following Plaintiffs’ default under the terms of their Loan, the

                                                                                  Trustee foreclosed the Mortgage by advertisement and

                                                                                  purchased the Property at an October 26, 2018 Sheriff’s sale

                                                                                  (the “Sheriff’s Sale”) for $310,477.18. (Ex. D, Sheriff’s Deed).

                                                                            e.    When a plaintiff seeks specific performance, declaratory relief,

                                                                                  or injunctive relief, the amount in controversy is measured by

                                                                                  “the value of the object that is the subject matter of the action.”

                                                                                  Lorimer ex rel. Estate of Lorimer v. Berrelez, 331 F. Supp. 2d

                                                                                  585, 591 (E.D. Mich. 2004) (citations omitted); see also Cohn

                                                                                  v. Petsmart, 281 F.3d 837, 840 (9th Cir. 2002) (citing Hunt v.

                                                                                  Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977))



                                                                                                         8
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19          PageID.9     Page 9 of 11




                                                                                     (holding “[i]n actions seeking declaratory or injunctive relief, it

                                                                                     is well established that the amount in controversy is measured

                                                                                     by the value of the object of the litigation”); Neely v. Consol

                                                                                     Inc., 25 Fed. Appx. 394, 400 (6th Cir. 2002) (holding amount in

                                                                                     controversy was equal to amount of lease).

                                                                               f.    Here, the subject matter of the litigation is the Property.

                                                                                     Specifically, Plaintiffs seek to quiet title to the Property,

                                                                                     thereby extinguishing the Trustee’s interest.        See generally,

                                                                                     Complaint (“We are asking the court for relief to grant us Chain
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                     of Title . . . .”). Plaintiffs thus aim to prevent enforcement of

                                                                                     the security interest.       The Note and security interest were

                                                                                     valued at $261,200.00 at the time Plaintiffs accepted the Loan.

                                                                                     (Ex. C). The Trustee purchased the Property at the Sheriff’s

                                                                                     Sale for $310,477.18. (Ex. E).

                                                                               g.    Therefore, the amount in controversy exceeds the sum or value

                                                                                     of $75,000.00, exclusive of interest, costs, and attorneys’ fees.

                                                                        8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1446(b),

                                                                  because this Court geographically embraces the state court in Macomb County,

                                                                  Michigan, in which Plaintiffs initiated this action against Defendants.




                                                                                                              9
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19        PageID.10    Page 10 of 11




                                                                         9.     A Notice Regarding Removal of Action to Federal Court and a copy

                                                                  of this Notice of Removal will be filed in the Macomb County Circuit Court as

                                                                  required by 28 U.S.C. § 1446(d), and copies of the same will be served upon

                                                                  Plaintiffs.

                                                                         10.    Based upon the foregoing, Defendants are entitled to remove this

                                                                  action to this Court under 28 U.S.C. § 1441, et seq.

                                                                         WHEREFORE, Defendants respectfully request that this Court take

                                                                  jurisdiction over this action and grant such other relief as the Court deems proper.
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                                              Respectfully submitted,

                                                                                                              DYKEMA GOSSETT PLLC


                                                                                                           By: /s/ Nasseem S. Ramin
                                                                                                             Thomas M. Schehr (P54391)
                                                                                                             Nasseem S. Ramin (P73513)
                                                                                                             Attorneys for Defendant Deutsche Bank
                                                                                                             National Trust Company, as Trustee
                                                                                                             and Defendant PHH Mortgage
                                                                                                             Corporation
                                                                                                             400 Renaissance Center, 37th Floor
                                                                                                             Detroit, MI 48243
                                                                                                             (313) 568-6800
                                                                                                             tschehr@dykema.com
                                                                  Date: June 27, 2019                         nramin@dykema.com




                                                                                                            10
                                                                  Case 2:19-cv-11912-AJT-RSW ECF No. 1 filed 06/27/19        PageID.11   Page 11 of 11




                                                                                           CERTIFICATE OF SERVICE

                                                                        I hereby certify that on June 27, 2019, I electronically filed the foregoing

                                                                  paper with the Clerk of the Court using the ECF system, and I hereby certify that I

                                                                  have mailed by first class U.S. Mail, with postage fully prepaid, the same to:

                                                                  Cornelius Berry and Cassandra Berry
                                                                  45394 Torch Lake Drive
                                                                  Macomb Township, MI 48044


                                                                                                                 /s/ Nasseem S. Ramin
DYKEMA GOSSETT PLLC • 400 Renaissance Center, Detroit, MI 48243




                                                                                                            11
